DETAILED ACTION
Claims 2-21 are pending as amended on 08/09/22.

Response to Amendment
This non-final action is a response to the remarks filed on August 9, 2022.  No claims have been amended as a result of the previous action and the contents of the previously applied art have been identified as non-prior art; the rejections have been redone accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 & 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al., US 10,257,986 in view of Skelton, US 2014/0263590.
With regard to claims 2, 7, 10-12 & 19, Porter teaches various known methods for forming & using a baling wrap, wherein a continuous web (4) is provided from a first spool (2), adhesive tape assemblies (A) are applied thereon via a first adhesive surface (Ac) & third adhesive surface (Aa), the web is wound onto a second spool (3), and the web is later unwound, dividing the tape assembly by peeling a release layer (15) and exposing a second adhesive surface (Ab) opposite the first, such that a section of the unwound web having exposed adhesive thereon can be separated along a line of weakness in order to wrap a bale of cotton or the like with the unwound section and secure the wrap via the exposed adhesive (throughout, e.g. abstract, [FIGS. 1-12]).  Each of the first & third adhesive surfaces of the tape assembly are adhered to a first side of the web in a “v-fold” configuration, so that the perforated web remains continuous, as opposed to the common joined segments which are “z-folded”.
While this reference (the portion of it which is supported by the provisional filing) does not expressly disclose adhering the tape assembly to a first and a second, opposite side of the web (i.e. sandwiching it during spooling), this too was a known alternative configuration for placing separable web tape assemblies, as shown for example by Skelton, which also adheres a plurality of tape assemblies (22) to a continuous web such that first, permanent adhesive sections are applied downstream of each perforation to provide an adhesive tape at the end of each separated web segment, but which is initially releasably spooled onto a supply spool (13) such that the opposite, releasable side of the tape assembly will releasably attach to the opposite, second side of the web when spooled (throughout, e.g. abstract, [0044-0047 & FIGS. 1-5].  It would have been obvious to combine the teachings of Skelton with those of Porter, in order to employ its separable, three-layer tape assembly in a conventional plain spooling, instead of V-folding, with predictable success.
With regard to claims 3-4 & 20-21, Porter also teaches webs/spools having a plurality of segments between 15-25 meters in length [Col. 4, 20-42].
With regard to claims 5 & 13-14, Porter also teaches segments formed via perforations (10) adjacent the tape assemblies (e.g. [FIG. 2]).
With regard to claim 6 & 15-16, Porter teaches spooling such that first/third adhesive surfaces are bonded on opposite sides of the perforation [FIG. 12], and thus it would have been natural to do the same in the above combination.  Such would also have been obvious for one of ordinary skill in the art to try, as same/opposite side of the perforation placements would have been the only two possibilities during spooling and would have created substantially similarly functioning wraps.
With regard to claims 17-18, Porter also teaches performing wrapping on a cotton harvest with an agricultural baler [Col. 1, 5-20 & FIGS. 6-11].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al., US 10,257,986 in view of Skelton, US 2014/0263590 and further in view of Glenna et al., US 6,632,311.
The teachings of Porter & Skelton have been detailed above, and while it is not clear whether this reference teaches supplying tape assemblies from continuous stock that is separated into segments, it is believed that this would generally have been obvious, both because of the prior art’s similar instructions to supply a continuous web of wraps which are separated into segments, and because batch/continuous processes are generally considered obvious in view of one another unless a new and unexpected result is produced; see MPEP 2144.04(V)E.  Further, such a process was also known in the art, as shown for example by Glenna, which provides continuous adhesive tape stock across a roll of web material and subsequently severs it [FIG. 8], and it would have been obvious for one of ordinary skill in the art to combine the teachings of Glenna with those of Porter & Skelton, in order to streamline lamination of tape assembly material using a well-known technique with predictable success.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed August 9, 2022 with respect to the prior art rejections of the claims have been fully considered and are persuasive but are moot in light of the new grounds of rejection above.  While the provisional application of Porter did not show the claimed ‘first side/second side’ adhering of the tape assembly, a simple omission of the Porter provisional prior art’s v-fold, were its protective benefit not desired, would appear to have been obvious to one of ordinary skill.  Skelton is an example of a perforated continuous web carrying adhesive tape assemblies for wraps thereon which uses this simpler, no-fold spooling of a continuous web, and it would have been obvious to combine the separable tape assembly of Porter with the spooling of Skelton to predictably arrive at the claimed invention.  Thus, the pending claims are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745